From a conviction for the manufacture of intoxicating liquor with a penalty of three years, this appeal is brought.
The evidence amply supports the proposition that appellant was engaged in the manufacture of intoxicating liquor at the time alleged in the indictment and testified to by the witnesses.
There are but two bills of exception each of which is in question and answer form and the Assistant Attorney General objects to their consideration for this reason. The objection of the State is sustained. Rylee v. State, 90 Tex.Crim. Rep., 236 S.W. Rep., 744.
Appellant asked two special charges which were refused. Neither by a separate bill of exceptions nor by any notation appearing in connection with either of said charges is it made to appear that the action of the trial court in refusing the charges was excepted *Page 112 
to. If the refusal was satisfactory to the appellant at the time he can not complain now.
Finding no error in the record, an affirmance will be ordered.
Affirmed.
                          ON REHEARING.                        December 5, 1923.